Citation Nr: 0904640	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  99-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

2.  Entitlement to an evaluation in excess of 10 percent 
prior to September 26, 2003, for cervical syringomyelia.

3.  Entitlement to an evaluation in excess of 20 percent on 
or after September 26, 2003, for cervical syringomyelia.

4.  Entitlement to SMC based on housebound status.


ATTORNEY FOR THE BOARD

D. T. Cherry, Counsel



INTRODUCTION

The Veteran had active service from August 1982 to December 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

Procedural history

In a January 1999 rating decision, a rating in excess of 10 
percent for cervical syringomyelia was denied.  The Veteran 
perfected an appeal of that denial.  Thereafter, a March 2005 
rating decision increased the rating for his cervical 
syringomyelia to 20 percent, effective from September 26, 
2003.  The Veteran has also continued his appeal as to this 
issue.  The Board has also separately identified the issue of 
entitlement to a rating in excess of 10 percent for this 
disability prior to September 26, 2003, as the Veteran's 
claim for increased rating was filed prior to the effective 
date assigned for the 20 percent rating.

In a November 2001 rating decision, special monthly 
compensation based on the need for regular aid and attendance 
or housebound status was denied.  The Veteran perfected an 
appeal of that denial.

Although the Veteran requested a hearing before the Board, a 
report of contact dated in March 2005 indicates that he 
wanted to cancel his hearing request and a report of contact 
dated in July 2005 indicates that he could not travel to the 
RO for a hearing.  Therefore, his request for a hearing is 
considered withdrawn.

In a decision dated in November 2005, the Board denied the 
appeal.  The Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2006 order, 
the Court granted an unopposed motion filed by the appellee, 
and vacated and remanded the Board decision.  The primary 
basis for the remand was the Veteran's claims files had been 
lost in transit from the RO.  However, while the RO was in 
the process of rebuilding the file, the original claims files 
were located.

In December 2006, the Board remanded these issues for further 
development.  The VA Appeals Management Center issued a 
Supplemental Statement of the Case (SSOC) in October 2008 
continuing the previous denials.  The case has been returned 
to the Board.

Remanded issues

The issues of increased ratings for cervical syringomyelia 
and special monthly compensation based on housebound status 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issues not on appeal

In December 2006, the Board denied the Veteran's claim that a 
change in the diagnosis of his service-connected psychiatric 
disorder from dysthymia to paranoid schizophrenia was not 
warranted, and denied an increased rating for tension 
headaches.  The Board also granted an effective date of 
August 26, 1997, for a 50 percent disability rating for 
paranoid schizophrenia.  In a March 2007 rating decision 
implementing the Board decision, a 50 percent disability 
rating for paranoid schizophrenia was assigned effective 
August 26, 1997.  Those issues have therefore been resolved.  
See 38 C.F.R. § 20.1100 (2008).


FINDING OF FACT

The preponderance of medical and other evidence of record 
does not reveal that the service-connected paranoid 
schizophrenia, cervical syringomyelia, right arm 
hypoesthesia, and tension headaches have rendered the Veteran 
permanently bedridden or so helpless that he is unable to 
perform self-care tasks or protect himself from the hazards 
incident to his daily environment without care or assistance 
of another person on a regular basis.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance are not met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks special monthly compensation based on the 
need for regular aid and attendance.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2006, the Board remanded the claim of special 
monthly compensation based on the need for regular aid and 
attendance to afford the Veteran a current VA examination.  
In July 2008, he reported for an examination but refused to 
be examined. The Board's remand instructions thus have been 
complied with to the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall 
VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is required).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of this particular claim in a letter 
sent in April 2004, which was specifically intended to 
address the requirements of the VCAA.  The April 2004 letter 
advised the Veteran of what the evidence must show to 
establish entitlement to SMC based on the need for regular 
aid and attendance.  As for the evidence to be provided by 
him, in the VCAA letter the RO asked the Veteran to identify 
and send relevant medical evidence.  The RO provided the 
Veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.



In the 2004 VCAA letter, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA would make reasonable 
efforts on his behalf to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the VCAA letter, the RO informed the Veteran that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
April 2004 VCAA letter, page 1.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159(b)(1) 
because the letter informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by VA.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 
2008) (codified at 38 C.F.R. § 3.159 (2008)).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in his possession that 
pertains to the claim.

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements and held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Subsequent to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concluded that 
additional notice requirements apply to a claim for an 
increased rating. The Board notes that this claim for SMC, 
unlike the claims for increased ratings for cervical 
syringomyelia that are being remanded for notice pursuant to 
Dingess/Hartman and Vazquez-Flores, is not based on the 
assignment of a disability rating and is not a claim for 
service connection.  Therefore, Dingess/Hartman and Vazquez-
Flores are not applicable to this claim.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In this case, the SMC claim was initially adjudicated by 
the RO in November 2001 before the April 2004 VCAA letter.

However, the Veteran's claim was readjudicated following the 
issuance of the April 2004 VCAA letter, and after that he was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in the 
SSOCs issued in March 2005 and October 2008.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes VA and private treatment 
records, records from the Social Security Administration, and 
reports of VA examinations.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained to the extent 
possible.

As noted in the Stegall concerns section of this decision, 
the Veteran failed to cooperate with the July 2008 examiner 
in determining whether he needs the aid and attendance of 
another in his daily living and whether he is under an 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  Therefore, no 
further development with regard to a VA examination is 
necessary.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  As noted in the introduction section of this 
decision, his request for a Board hearing is considered 
withdrawn.

Accordingly, the Board will proceed to a decision on the 
merits as to one of the issues on appeal.

Relevant law and regulations

SMC - aid and attendance

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, is in need of regular 
aid and attendance.  Need for aid and attendance means 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  A Veteran will 
be considered to be in need of regular aid and attendance if 
he or she is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less;  if the 
Veteran is a patient in a nursing home because of mental or 
physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a) (2008).

A Veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the Veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a Veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The June 2006 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

The Board, however, notes that the March 2006 unopposed 
motion filed by the VA General Counsel, as adopted by the 
Court's June 2006 Court order, primarily focused on the fact 
that the Veteran's claims files were missing at that time.  
Later, the original claims files were located.  Unlike other 
issues then on appeal, the unopposed motion by the VA General 
Counsel does not raise any specific concerns with respect to 
the aid-and-attendance SMC claim.

Discussion

The Veteran's service-connected disabilities are paranoid 
schizophrenia, cervical syringomyelia, right arm 
hypoesthesia, and tension headaches.

The Veteran has not contended or demonstrated that he has a 
service-connected visual impairment to the extent that he is 
blind or nearly blind, or that he is a patient living in a 
nursing home.

The competent medical evidence and other evidence of record 
show that the Veteran is not permanently bedridden.  Indeed, 
he has not contended that his service-connected disabilities 
render him permanently bedridden.
 
Turning to the need for aid and attendance of another, the 
Veteran does not assert what his limitations are due to his 
service-connected disabilities.  A March 2000 VA treatment 
record reflects that he was psychotic and unable to care for 
himself due to paranoid delusions.  However, this treatment 
record does not delineate the Veteran's specific limitations 
regarding self care.  Furthermore, although a June 2000 VA 
mental disorders examiner noted that it is probably to the 
Veteran's benefit to have assistance in managing his funds, 
the RO in a January 2001 VA rating decision determined that 
the Veteran is competent.

The competent medical evidence, to include treatment records 
and VA examinations, and other evidence of record, to include 
records from the Social Security Administration, does not 
currently show any of the following: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  The Board notes that the Veteran refused 
to be examined by the July 2008 VA examiner.  Therefore, the 
July 2008 VA examiner was unable to determine whether the 
Veteran requires the regular aid and attendance of another 
person in daily living, to include protecting him from the 
hazards or dangers incident to his daily environment, due 
solely to his service-connected disabilities, to include his 
paranoid schizophrenia.  


The Veteran has not provided or identified any such evidence 
that addresses whether he is currently so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.  See 38 
U.S.C.A. § 5107(a) (it is a claimant's responsibility to 
support a claim for VA benefits).

In light of the Veteran's refusal to cooperate at the July 
2008 VA examination, the preponderance of medical and other 
evidence of record does not reveal that the service-connected 
paranoid schizophrenia, cervical syringomyelia, right arm 
hypoesthesia, and tension headaches have rendered him 
permanently bedridden or so helpless that he is unable to 
perform self-care tasks or protect himself from the hazards 
incident to his daily environment without care or assistance 
of another person on a regular basis.  Accordingly, the Board 
finds that entitlement to SMC based on the need for regular 
aid and attendance is not established.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.


REMAND

Higher ratings for cervical syringomyelia.

Reason for remand

VCAA notice

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court, in part, held that VCAA notice must include the fact 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that a notice letter must inform the veteran: 
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The AMC sent a letter containing the above information in 
January 2007.  It was sent to the correct address on file for 
the Veteran, but it was addressed to his ex-wife, who has a 
different last name.  The letter was retuned as 
undeliverable.  Another attempt to provide notice pursuant to 
Dingess/Hartman is necessary.  In addition, the AMC has not 
provided a letter giving the Veteran notice pursuant to 
Vazquez.  Since the cervical spine disability as a residual 
of cervical syringomyelia is rated based under a Diagnostic 
Code that contains a specific measurement or test result, the 
Veteran must be given a notice letter that provides at least 
general notice of that requirement.  See Vazquez, supra.



SMC based on housebound status.

Given that SMC based on the housebound rate is payable if the 
Veteran, as the result of service-connected disability, has 
one service-connected disability rated as 100 percent 
disabling and a separate disability rated at 60 percent or 
higher, the issue of entitlement to SMC based on housebound 
status and the issues of the increased ratings for cervical 
syringomyelia are inextricably intertwined and must be 
remanded together.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman - i.e. notice pertaining 
to the disability ratings assigned and 
effective dates - and Vazquez-Flores 
should be furnished to the Veteran.  

The VCAA notice should inform the Veteran 
that that, to substantiate a claim, the 
Veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity and the effect that 
worsening has on his employment and daily 
life.  

The VCAA notice should inform the Veteran 
that he is rated under a Diagnostic Code 
that contains criteria necessary for a 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result).  

The VCAA notice should inform the Veteran 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

The VCAA notice should inform the Veteran 
of examples of the types of medical and 
lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant 
to establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate 
the Veteran's claims with consideration 
of any evidence received since the last 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to ensure due process and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


